STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    March 22, 2016
               Plaintiff-Appellee,

v                                                                   No. 323646
                                                                    Kent Circuit Court
TORY JEHON OVERSTREET,                                              LC No. 14-000116-FC

               Defendant-Appellant.


PEOPLE OF THE STATE OF MICHIGAN,

               Plaintiff-Appellee,

v                                                                   No. 323763
                                                                    Kent Circuit Court
JEFFREY LEE SLAUGHTER-BUTLER,                                       LC No. 14-000118-FC

               Defendant-Appellant.


Before: O’CONNELL, P.J., and MARKEY and MURRAY, JJ.

O’CONNELL, P.J. (concurring in part and dissenting in part).

       I concur with the result reached by the majority opinion. I write separately to respectfully
disagree that the rap video entitled “Getting Doe” was admissible evidence in this case. In my
opinion, the rap video is not relevant and was highly prejudicial.

       I note that another panel of this Court, in the companion case of People v Foster,
unpublished opinion per curiam of the Court of Appeals, issued May 19, 2015 (Docket No.
320136), concluded that the rap video was improperly admitted into evidence because it was
“highly inflammatory,” as it “was rife with profanity, misogynistic lyrics, drug references, and
general references to violent and offensive behavior.” For the same reasons as stated in Foster, I
conclude that the rap video was improperly admitted in this trial.

       I concur with the balance of the majority opinion.

                                                            /s/ Peter D. O’Connell


                                                -1-